Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 1 of 8 PAGEID #: 109
Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

OE861 - K66

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, OHIO

STEPHEN MOYER, Esq., Administrator

of the Estate of Charlotte J. Finck
9 East Kossuth Street
Columbus, Ohio 43206,

SARAH POPOVICH,

Individually and as Natural Parent
and Next Friend of Minor Children
Wesley and William Popovich

104 ck Burm Drive
Colu hio 43235,

CHARLES POPOVICH
Individually and as Natural Parent
and Next Friend of Minor Children
Wesley and William Popovich

104 k Burn Drive
Colu hio 43235,

Plaintiffs,

   
  
 

  
  
 

Vv.

SIMBAD LLC

c/o Bakhtiyar Khasrat, Statutory Agent
6105 Buttonbush Street

Tipp City, Ohio 45371,

BAKHADIR KUZIKOV
36 Baltimore Street
Dayton, Ohio 45404,

JOHN DOES 1-10
Names and Addresses Unknown

Defendants.

Steven Moyer, Administrator of the Estate of Charlotte Fink, as well as Sarah Popovich

and Charles Popovich, individually and as next friend for their minor children Wesley Popovich

Case No.:

Judge

JURY DEMAND

ENDORSED HEREON

COMPLAINT

HIBIT
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 2 of 8 PAGEID #: 110

OF861 neqotin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

and William Popovich (collectively “Plaintiffs”) for their Complaint against Simbad LLC
(“Simbad”) and Bakhadir Kuzikov (“Kuzikov”) state:

PARTIES JURISDICTION AND VENUE

 

1. Stephen Moyer, Esq. has been duly appointed by the Franklin County Probate
Court, in case number 598403, to serve as Administrator of the Estate of Charlotte Finck.

2. At the time of the crash, Charlotte Fink was a resident of Franklin County, Ohio.

3. At the time of the crash, Sarah Popovich, her husband Charles Popovich, and their
children Wesley and William Popovich were all residents of Franklin County, Ohio.

4. At the time of the crash, Simbad LLC was a Limited Liability Company
registered to do business in the State of Ohio and maintained a principal place of business in
Montgomery County, Ohio.

5. At the time of the crash, Bakhadir Kuzikov was a resident of Montgomery
County, Ohio,

6. This Court has jurisdiction over this matter because the crash occurred in Franklin
County, Ohio,

7, Venue is proper in this Court pursuant to Civil Rule 3(C) (3).

8. John Does 1-10 are individuals or entities, whose identities and addresses are not
yet known, but are also liable to Plaintiffs for the wrongful death, survivorship and personal
injury claims asserted in this Complaint, including other possible motor carriers, shippers or

brokers.
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 3 of 8 PAGEID #: 111

Ok861 - xdgenniin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

FACTS

 

9. On or about March 26, 2019, Plaintiff Sarah Popovich was a restrained driver and
was lawfully operating a 2006 Ford 500 (‘““Plaintiffs’ vehicle”) on the exit ramp from Interstate
270 to Fishinger Road in Hilliard, Ohio.

10, Charlotte Finck was a restrained passenger in the Plaintiffs’ vehicle.

11. Ms. Popovich was stopped at a red light on the exit ramp from Interstate 270
waiting to turn east onto Fishinger Road.

12. On March 26, 2019, Defendant Simbad LLC was transporting a load for hire via a
semi tractor-trailer and Defendant Kuzikov was operating the semi tractor-trailer in the course
and scope of his employment with Simbad LLC.

13. Defendant Kuzikov exited Interstate 270 onto the Fishinger Road exit ramp.

14. Defendant Kuzikov negligently and/or recklessly failed to slow down and/or stop
his semi tractor-trailer while on the exit ramp, and crashed into and/or ran over the Plaintiffs’
vehicle at speeds in excess of 50 mph.

15. Charlotte Finck survived the crash, sustained conscious pain and suffering and/or
pre-impact terror, but died later that day from her injuries.

16. Plaintiff Sarah Popovich survived the crash and sustained significant injuries
including permanent and substantial physical deformities and extensive emotional distress from
her own physical injuries as well as from the injuries and death of her grandmother, Charlotte J.
Finck, who was killed in the same crash.

FIRST CLAIM
(Wrongful Death & Survivorship — Kuzikov & Simbad)

17, Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs

as if fully rewritten herein.
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 4 of 8 PAGEID #: 112
Onaé1 — xegamiin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

18. Defendant Kuzikov had a common law and statutory duty to safely and lawfully
operate the semi tractor-trailer, slow the semi tractor-trailer to a safe speed while exitin g the
freeway, to maintain an assured clear distance ahead and to take other reasonable steps and/or
follow other laws to safely operate the semi tractor-trailer.

19. Plaintiff Sarah Popovich was lawfully operating the Plaintiffs’ vehicle on a public
roadway and had the vehicle lawfully stopped on the exit ramp, with her grandmother, Charlotte
Finck, in the front passenger seat.

20. Defendant Kuzikov negligently and/or recklessly breached his duties and
proximately caused injuries and death of Charlotte Finck.

21. Defendant Kuzikov was acting within the course and scope of his employment
with Simbad LLC and therefore Simbad LLC is vicariously liable for his conduct.

22. The conduct of Defendant Kuzikov and Defendant Simbad LLC, both vicariously
and directly, presented a reckless disregard for the rights and safety of the motorists of Ohio,
including Charlotte Finck.

23. Defendants Kuzikov and Simbad LLC’s actions and omissions demonstrate
malice, aggravated and egregious fraud and Simbad knowingly authorized, participated in and
ratified actions and omissions of Defendant Kuzikov.

24. Defendants Kuzikov and Simbad LLC’s actions and omissions proximately
caused Charlotte Finck to experience conscious pain and suffering, pre-impact terror and other
damage to personal property, and therefore the Administrator of the Estate of Charlotte Finck
hereby asserts a survivorship claim.

25. Asa direct and proximate result of Defendants’ negligence, negligence per se

and/or reckless conduct, Charlotte Finck was severely injured and later died. The Estate of
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 5 of 8 PAGEID #: 113

Franklin ty Ohi f - : ;
oRa61 — xy gan in County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

Charlotte Finck hereby brings a wrongful death and survivorshi p claim on behalf of the Estate

and all beneficiaries and next of kin for all damages available under the law for those claims.

SECOND CLAIM
(Negligence/Recklessness — Kuzikov & Simbad)

26. Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs
as if fully rewritten herein.

27, _ Defendant Kuzikov had a common law and statutory duty to safely and lawfully
operate the semi tractor-trailer, slow the semi tractor-trailer to a safe speed while exiting the
freeway, to maintain an assured clear distance ahead and to take other reasonable steps and/or
follow other laws to safely operate the semi tractor-trailer.

28. Plaintiff Sarah Popovich was lawfully operating Plaintiffs’ vehicle on a public
roadway and had the vehicle lawfully stopped on the exit ramp.

29. Defendant Kuzikov breached his duties of care and proximately caused Plaintiff
Sarah Popovich’s physical and mental injuries and damages, as well as injuring and causing the
death of Charlotte Finck.

30, Defendant Kuzikov was acting within the course and scope of his employment
with Simbad LLC and therefore Simbad LLC is vicariously liable for his conduct.

31. The conduct of Defendant Kuzikov and Defendant Simbad LLC, both vicariously
and directly, presented a reckless disregard for the rights and safety of the motorists of Ohio,
including Plaintiff Sarah Popovich and Charlotte Finck.

32. Defendants Kuzikov and Simbad LLC’s actions and omissions demonstrate
malice, aggravated and egregious fraud and Simbad knowingly authorized, participated in and

ratified actions and omissions of Defendant Kuzikov.

7
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 6 of 8 PAGEID #: 114

OEB61 = epyeniin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

33. Asadirect and proximate result of Defendants’ negligence, negligence per sé
and/or reckless actions or omissions, Plaintiff Sarah Popovich was severely injured and suffered
damages including a traumatic brain injury, scarring, fractures to her spine, pelvis and other
physical injuries. She has additionally suffered past, present and future pain and suffering,
mental anguish, loss of capacity for enjoyment of life. She has also incurred medical expenses
and other economic damages well in excess of $100,000 to date, and these damages and losses

will continue into the future.

THIRD CLAIM
(Loss of Consortium — Charles, Wesley and William Popovich)

34. Plaintiffs hereby incorporate by reference the preceding paragraphs of this
Complaint as if fully recited herein.

35. At the time of the crash, Plaintiff Charles Popovich, was and remains the lawful
husband of Plaintiff Sarah Popovich and the two were living together as husband and wife.

36. At the time of the crash, Plaintiff Wesley Popovich, was and remains the minor
son of Plaintiffs Sarah and Charles Popovich, and was living with and being cared for by Sarah
Popovich at the time of the crash.

37. At the time of the crash, Plaintiff William Popovich, was and remains the minor
son of Plaintiff Sarah and Charles Popovich and was living with and being cared for by Sarah
Popovich at the time of the crash.

38. As a direct and proximate result of the acts, omissions and/or reckless conduct of
the Defendants, as alleged herein, Plaintiff Charles Popovich, Wesley Popovich and William
Popovich have sustained a loss of consortium of their wife and mother, Sarah Popovich and are
entitled to full compensation for their loss in an amount determined at trial

39, The loss of consortium and damages arising therefrom is continuing in nature.
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 7 of 8 PAGEID #: 115

OE861 - K72

Franklin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19CV007808

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against all Defendants as follows:

Punitive damages.

Just and fair compensation for each Plaintiff and the Estate of Charlotte
Finck far in excess of $25,000,

Attorney’s fees, costs, prejudgment interest and post judgment interest.

Any other relief this Court deems just and equitable.

Respectfully submitted,

& Daniel R. Mordarski

Daniel R. Mordarski (0063228)
LAW OFFICES OF

DANIEL R. MORDARSKI LLC
5 East Long Street, Suite 1100
Columbus, Ohio 43215

(614) 221-3200 — Telephone
(614) 221-3201 — Facsimile
dan/Omordarskilaw.com
Attorney for Stephen Moyer, Esq.
Administrator of the Estate of Charlotte J, Finck

s Ashley Rutherford Starling

Asley Rutherford Starling (0084009)
Jason E. Starling (0082619)
WILLIS SPANGLER STARLING
4635 Trueman Boulevard, Suite 200
Hilliard, Ohio 43026

(614) 586-7900 — Telephone

(614) 586-7901 — Facsimile
astarling@dwillisattorneys com

jstarlingi@willisattorneys.com

Attorneys for Plaintiffs
Sarah, Charles, Wesley & William Popovich
Case: 2:20-cv-05405-ALM-EPD Doc #: 3 Filed: 10/15/20 Page: 8 of 8 PAGEID #: 116

On861 - epaenlin County Ohio Clerk of Courts of the Common Pleas- 2019 Sep 26 3:21 PM-19C\V007808

JURY DEMAND

Plaintiff hereby demands a trial by a jury of eight (8) persons on all issues triable under

the law

& Daniel R. Mordarski
Daniel R. Mordarski (0063228)
